PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Seawell
Application No. 16/501,907
Filed: 1 Jul 2019
For: Telescopically adjustable task tray for mobile elevated work platforms

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed April 12, 2022, requesting the Office transfer papers filed on April 16, 2021 from Application No. 62/763,849 to Application No. 16/501,907, the renewed petition under 37 CFR 1.181, filed April 12, 2022, requesting withdrawal of the holding of abandonment in the above-identified patent, and the petition under 37 CFR 1.78(c), filed April 12, 2022, requesting the Office accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to provisional Application No. 62/763,849, filed July 2, 2018, in the above-identified application.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.181 is GRANTED.

The petition under 37 CFR 1.78(c) is DISMISSED.


PETITIONS UNDER 37 CFR 1.182 AND 37 CFR 1.181

A non-final Office action, mailed January 21, 2021, set a three month period for reply. Extensions of time were available under 37 CFR 1.136(a). The Office had no record of receiving a timely reply in Application No. 16/501,907. Therefore, the Office considered the application abandoned on April 22, 2021. A Notice of Abandonment was mailed on August 17, 2021.

Petitioner asserts a proper reply was timely filed in the Office on April 16, 2021. However, applicant listed an incorrect application number in the header of the document titled, “AMENDMENTS”. Applicant listed Application No. 62/763,849 instead of Application No. 16/501,907. It is noted that Application No. 62/763,849 was filed within 12 months of the date Application No. 16/501,907 was filed and the sole inventor of both applications is the same. However, due to applicant’s error in identifying the application to which the reply was directed, the April 16, 2021 reply was housed in Application No. 62/763,849.

Petitioner filed the present petition under 37 CFR 1.182 with required $105 micro entity petition fee, requesting the Office transfer the papers filed on April 16, 2021 from Application No. 62/763,849 to Application No. 16/501,907. 

Transferring the papers filed on April 16, 2021 from Application No. 62/763,849 to Application No. 16/501,907 is appropriate in this situation. The petition under 37 CFR 1.182 is GRANTED. The papers filed on April 16, 2021 have been transferred from Application No. 62/763,849 to Application No. 16/501,907.

Petitioner filed the present renewed petition under 37 CFR 1.181 requesting the Office withdraw the holding of abandonment in Application No. 16/501,907. The papers filed on April 16, 2021 which were transferred from Application No. 62/763,849 to Application No. 16/501,907 include an amendment that was filed in response to the January 21, 2021 non-final Office action. As an acceptable reply to the January 21, 2021 non-final Office action was timely filed on April 16, 2021, the petition under 37 CFR 1.181 is GRANTED. 

PETITION UNDER 37 CFR 1.78(c)

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) and (3) above. 

With respect to (1): The reference in the ADS, filed April 12, 2022, is not acceptable because it lacks necessary information and it is not signed.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The August 22, 2019 filing receipt reveals the domestic benefit information of record. It states, in pertinent part, “Domestic Applications for which benefit is claimed – None.” Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information listed in the most recent filing receipt.  

As can be seen by a review of the August 22, 2019 filing receipt, the Office has not captured any information pertaining to Prior Application Number 62/763,849, filed July 2, 2018. Therefore, all information pertaining to the provisional application is information to be inserted and must be underlined, per 37 CFR 1.76(c)(2).  In other words, applicant should fill in the Domestic Benefit/National Stage Information section of an ADS with all information for Prior Application Number 62/763,849 and underline anything applicant types/writes in the section.

The ADS filed with the present petition was not signed. Please note the Office will not enter/recognize information presented in an unsigned ADS. The ADS must be signed by a proper party.  In this case, either the sole inventor or a patent practitioner registered to practice before the Office must sign the ADS 37 CFR 1.33(b).

With respect to (3) above:  Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

It is noted that applicant attempted to claim benefit of the aforementioned provisional application in the specification filed July 2, 2019, but failed to file an ADS listing a proper benefit claim. The Office would like to have on the record a statement from applicant including the approximate date the failure to claim benefit of the provisional application was discovered and what brought about the discovery. Petitioner must explain why the initial petition was not filed until April 29, 2022.  

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The petition under 37 CFR 1.78(c) is DISMISSED.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) (no additional petition fee due), an ADS including an underlined, complete benefit claim to Prior Application Number 62/763,849, and a statement regarding what date the failure to file a proper benefit claim was discovered, under what circumstances the discovery was made, and the reasons for the delay in filing the initial petition under 37 CFR 1.78(c).


Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).